United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 07-3339
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Southern District of Iowa.
                                          *
Kenneth Jay Still,                        *   [UNPUBLISHED]
                                          *
             Appellant.                   *

                                ________________

                             Submitted: April 15, 2008
                                 Filed: May 1, 2008
                               ________________

Before GRUENDER, BALDOCK1 and BENTON, Circuit Judges.
                       ________________

PER CURIAM.

      Kenneth Jay Still filed a motion under Federal Rule of Criminal Procedure 36
seeking to vacate his supervised release term, alleging that it violated his 2004 plea
agreement. The district court2 denied his motion. Rule 36 provides for the correction


      1
       The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
      2
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
of clerical errors, which is not the proper basis to bring his motion. See United States
v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006) (per curiam) (“[T]here is no mere
scrivener’s mistake here, and so we cannot afford [the defendant] relief under Rule
36.”). Alternatively, Still argues he is entitled to relief under 18 U.S.C. § 3583(e), but
that statute provides no authority for a district court to revisit the imposition of a term
of supervised release. See United States v. Hatten, 167 F.3d 884, 886 (5th Cir. 1999).
Accordingly, we rejected the bases upon which Still relies for the relief he seeks, and
we affirm the judgment of the district court.3
                         ______________________________




      3
       The Government’s motion to dismiss is denied as moot.

                                           -2-